
	

113 HR 1842 IH: Military Family Home Protection Act
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1842
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Cummings (for
			 himself, Mr. Michaud,
			 Mr. Smith of Washington,
			 Mrs. Davis of California,
			 Mr. Takano, and
			 Mr. Tierney) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to improve
		  the protections for servicemembers, surviving spouses, and disabled veterans
		  against mortgage foreclosures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Home Protection
			 Act.
		2.Mortgage protection
			 for members of the Armed Forces, surviving spouses, and certain
			 veterans
			(a)Members of the
			 Armed Forces, surviving spouses, and certain disabled veterans
				(1)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by
			 inserting after section 303 the following new section:
					
						303A.Mortgages and
				trust deeds of certain servicemembers, surviving spouses, and disabled
				veterans
							(a)Mortgage as
				SecurityThis section applies only to an obligation on real or
				personal property owned by a covered individual that—
								(1)originated at any time and for which the
				covered individual is still obligated; and
								(2)is secured by a
				mortgage, trust deed, or other security in the nature of a mortgage.
								(b)Stay of
				Proceedings
								(1)In
				generalIn accordance with
				subsection (d)(1), in a judicial action pending or in a nonjudicial action
				commenced during a covered time period to enforce an obligation described in
				subsection (a), a court—
									(A)may, after a
				hearing and on its own motion, stay the proceedings until the end of the
				covered time period; and
									(B)shall, upon application by a covered
				individual, stay the proceedings until the end of the covered time
				period.
									(2)Obligation to
				stop proceedingsUpon receipt
				of notice provided under subsection (d)(1), a mortgagee, trustee, or other
				creditor seeking to foreclose on real property secured by an obligation covered
				by this section using any judicial or nonjudicial proceedings shall immediately
				stop any such proceeding until the end of the covered time period.
								(c)Sale or
				ForeclosureA sale, judicial
				or nonjudicial foreclosure, or seizure of property for a breach of an
				obligation described in subsection (a) that is not stayed under subsection (b)
				shall not be valid during a covered time period except—
								(1)upon a court order
				granted before such sale, judicial or nonjudicial foreclosure, or seizure with
				a return made and approved by the court; or
								(2)if made pursuant
				to an agreement as provided in section 107.
								(d)Notice
				required
								(1)In
				generalTo be covered under
				this section, a covered individual shall provide to the mortgagee, trustee, or
				other creditor written notice that such individual is so covered.
								(2)MannerWritten notice under paragraph (1) may be
				provided electronically.
								(3)TimeNotice
				provided under paragraph (1) shall be provided during the covered time
				period.
								(4)ContentsWith respect to a servicemember described
				in subsection (g)(1)(A), notice shall include—
									(A)a copy of the servicemember’s official
				military orders, or any notification, certification, or verification from a
				servicemember's commanding officer that provides evidence of servicemember's
				eligibility for special pay as described in subsection (g)(1)(A); or
									(B)an official notice using a form designed
				under paragraph (5).
									(5)Official
				forms
									(A)In
				generalThe Secretary of Defense shall design and distribute an
				official Department of Defense form that can be used by an individual to give
				notice under paragraph (1).
									(B)Use of official
				form not requiredFailure by any individual to use a form
				designed or distributed under subparagraph (A) to provide notice shall not make
				such provision of notice invalid.
									(e)Aggregate
				durationThe aggregate
				duration for which a covered individual (except a servicemember described in
				subsection (g)(1)(A)) may be covered under this section is one year.
							(f)MisdemeanorA
				person who knowingly makes or causes to be made a sale, foreclosure, or seizure
				of property that is prohibited by subsection (c), or who knowingly attempts to
				do so, shall be fined as provided in title 18, United States Code, or
				imprisoned for not more than one year, or both.
							(g)DefinitionsIn this section:
								(1)Covered
				individualThe term covered individual means the
				following individuals:
									(A)A servicemember
				who is or was eligible for hostile fire or imminent danger special pay under
				section 310 of title 37, United States Code, during a period of military
				service.
									(B)A servicemember placed on convalescent
				status, including a servicemember transferred to the temporary disability
				retired list under section 1202 or 1205 of title 10, United States Code.
									(C)A veteran who was medically discharged and
				retired under chapter 61 of title 10, United States Code, except for a veteran
				described in section 1207 of such title.
									(D)A surviving spouse (as defined in section
				101(3) of title 38, United States Code, and in accordance with section 103 of
				such title) of a servicemember who died while in military service if such
				spouse is the successor in interest to property covered under subsection
				(a).
									(2)Covered time
				periodThe term covered time period means the
				following time periods:
									(A)With respect to a
				servicemember who is or was eligible for hostile fire or imminent danger
				special pay under section 310 of title 37, United States Code, during a period
				of military service, during the period beginning on the first day on which the
				servicemember is or was eligible for such special pay during such period of
				military service and ending on the date that is one year after the last day of
				such period of military service.
									(B)With respect to a servicemember described
				in paragraph (1)(B), during the one-year period beginning on the date on which
				the servicemember is placed on convalescent status or transferred to the
				temporary disability retired list under section 1202 or 1205 of title 10,
				United States Code.
									(C)With respect to a veteran described in
				paragraph (1)(C), during the one-year period beginning on the date of the
				retirement of such veteran.
									(D)With respect to a surviving spouse of a
				servicemember as described in paragraph (1)(D), during the one-year period
				beginning on the date on which the spouse receives notice of the death of the
				servicemember.
									.
				(2)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 303 the following new item:
					
						
							Sec. 303A. Mortgages and trust deeds of
				certain servicemembers, surviving spouses, and disabled
				veterans.
						
						.
				(3)Conforming
			 amendmentSection 107 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 517) is amended by adding at
			 the end the following:
					
						(e)Other
				individualsFor purposes of
				this section, the term servicemember includes any covered
				individual under section
				303A.
						.
				(b)Increased civil
			 penalties for mortgage violationsParagraph (3) of section 801(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3)) is amended to read
			 as follows:
				
					(3)to vindicate the
				public interest, assess a civil penalty—
						(A)with respect to a
				violation of section 207, 303, or 303A regarding real property—
							(i)in
				an amount not exceeding $110,000 for a first violation; and
							(ii)in an amount not
				exceeding $220,000 for any subsequent violation; and
							(B)with respect to
				any other violation of this Act—
							(i)in
				an amount not exceeding $55,000 for a first violation; and
							(ii)in an amount not
				exceeding $110,000 for any subsequent
				violation.
							.
			(c)Credit
			 discriminationSection 108 of
			 such Act (50 U.S.C. App. 518) is amended—
				(1)by striking
			 Application by and inserting (a)
			 Application or
			 receipt.—Application by; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)EligibilityIn addition to the protections under
				subsection (a), an individual who is entitled to any right or protection
				provided under this Act may not be denied or refused credit or be subject to
				any other action described under paragraphs (1) through (6) of subsection (a)
				solely by reason of such
				entitlement.
						.
				(d)Effective
			 dateSection 303A of the Servicemembers Civil Relief Act, as
			 added by subsection (a), and the amendments made by this section, shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
			3.Treatment of
			 relocation for active duty for purposes of mortgage refinancing
			(a)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by
			 inserting after section 303A, as added by section 1(a)(1), the following new
			 section:
				
					303B.Treatment of
				relocation for active duty for purposes of mortgage refinancing
						(a)Treatment of
				absence from residence due to active duty
							(1)In
				generalSubject to paragraph (2), if, at any time that a
				servicemember who is the mortgagor under an existing mortgage does not reside
				in the residence that secures the existing mortgage because of relocation
				described in subsection (c)(1)(B), such servicemember inquires about or applies
				for a covered refinancing mortgage, such servicemember shall be, for all
				purposes relating to the covered refinancing mortgage, including such inquiry
				or application and eligibility for and compliance with any underwriting
				criteria and standards regarding such covered refinancing mortgage, considered
				to occupy the residence that secures the existing mortgage to be paid or
				prepaid by such covered refinancing mortgage as the principal residence of the
				servicemember during the period of any such relocation.
							(2)LimitationParagraph (1) shall not apply with respect
				to a servicemember at any time if, during the five-year period preceding such
				time, the servicemember entered into a covered refinancing mortgage pursuant to
				this section.
							(b)Mortgages
				originated before period military serviceIf a covered refinancing mortgage is
				entered into pursuant to this section with respect to an existing mortgage that
				originated before the period of the servicemember's military service, such
				covered refinancing mortgage shall be deemed to be an obligation that
				originated before the period of the servicemember's military service and for
				which the servicemember is still obligated for purposes of section
				303(a)(1).
						(c)DefinitionsIn
				this section:
							(1)Existing
				mortgageThe term existing mortgage means a mortgage
				that is secured by a 1- to 4-family residence, including a condominium or a
				share in a cooperative ownership housing association, that was the principal
				residence of a servicemember for a period that—
								(A)had a duration of
				13 consecutive months or longer; and
								(B)ended upon the relocation of the
				servicemember caused by the servicemember receiving military orders for a
				permanent change of station or to deploy with a military unit, or as an
				individual in support of a military operation, for a period of not less than 90
				days that did not allow the servicemember to continue to occupy such residence
				as a principal residence.
								(2)Covered
				refinancing mortgageThe term covered refinancing
				mortgage means any mortgage—
								(A)that is made for the purpose of paying or
				prepaying, and extinguishing, the outstanding obligations under an existing
				mortgage or mortgages; and
								(B)that is secured by the same residence that
				secured such existing mortgage or
				mortgages.
								.
			(b)Clerical
			 amendmentThe table of
			 contents for such Act is amended by inserting after the item relating to
			 section 303A the following new item:
				
					
						Sec. 303B. Treatment of relocation for
				active duty for purposes of mortgage
				refinancing.
					
					.
			4.Requirements for
			 lending institutions that are creditors for obligations and liabilities covered
			 by the Serv­ice­mem­bers Civil Relief ActSection 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527) is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Lending
				institution requirements
						(1)Compliance
				officersEach lending institution subject to the requirements of
				this section shall designate an employee of the institution as a compliance
				officer who is responsible for ensuring the institution’s compliance with this
				section and for distributing information to servicemembers whose obligations
				and liabilities are covered by this section.
						(2)Toll-free
				telephone numberDuring any fiscal year, a lending institution
				subject to the requirements of this section that had annual assets for the
				preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free
				telephone number and shall make such telephone number available on the primary
				Internet website of the
				institution.
						.
			
